Citation Nr: 0201265	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  94-36 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for pleural adhesions, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1948.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In June 1999 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In correspondence received in July 2000, the veteran 
requested a Travel Board hearing.  However, in correspondence 
received in September 2001 he withdrew his request.

Prior to this decision being dispatched from the Board, the 
veteran, through his representative raised the issue of 
entitlement to a total rating based on individual 
unemployability.  That issue has not been addressed by the RO 
and is referred to the RO for the appropriate actions.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service-connected pleural adhesions were manifested 
by no more than severe empyema, without evidence of extensive 
pleural adhesions, chest deformity or persistent underweight, 
prior to October 7, 1996.

3.  The service-connected pleural adhesions have had no 
effect on the veteran's pulmonary function tests subsequent 
to October 7, 1996.



CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent 
for pleural adhesions have not been met either prior to 
October 7, 1996 or thereafter.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 5103, 5103A, 5107 (West 2001); 38 C.F.R. §§  
3.102, 3.321(b), 4.1-4.7, 4.97, Diagnostic Code 6845 (2001); 
38 C.F.R. § 4.97, Diagnostic Code 6811 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he has been sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the June 1999 Board remand 
indicated that the RO secure all pertinent VA and non-VA 
treatment records regarding the veteran's pulmonary 
disability and provide another VA pulmonary examination.  
Moreover, the veteran was notified of the evidence needed to 
support his claim in the copy of the July 1994 rating 
decision sent to him and in the Statement of the Case issued 
in September 1994, and the Supplemental Statements of the 
Case issued in January 1995, August 1998 and November 2001.  
He has been afforded VA examinations in December 1994, July 
1998 and in October 2000.  The veteran has submitted an 
October 1994 letter from his private physician.  He has 
otherwise indicated that he receives all his treatment for 
the claimed disability at VA facilities.  Those records have 
been associated with his claims file.  Finally, the veteran 
was afforded his right to testify at a personal hearing at 
the RO in November 1994.  The Board finds that the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim.  Since the 
veteran has not indicated that there is any further relevant 
evidence available, there is no reasonable possibility that 
any further assistance would aid him in substantiating his 
claim.  (See Dela Cruz v. Principi, 15 Vet. App 143 (2001)).

Factual Background

A February 1982 rating decision granted service connection 
for pleural adhesions secondary to his service-connected 
gastrointestinal disability.  The veteran was initially 
granted a 10 percent evaluation; however, an October 1983 
rating decision increased the rating to 60 percent and a 
December 1985 rating decision reduced it to 30 percent.  The 
veteran's claim for an increased rating was received in July 
1993.  

VA treatment records, dating from April 1992 to March 1994 
show treatment primarily for intercostal neuralgia and 
pulmonary symptoms associated with the veteran's nonservice-
connected sarcoidosis.  A May 1992 chest X-ray study showed 
mild atelectasis at the left lung base.  The remaining areas 
of the lung were clear and there was no evidence of active 
sarcoid.  In a June 1992 progress note, the examiner opined 
that the veteran's neuropathic pain syndrome had led to 
dysesthesia and dyspnea secondary to his pain.  A June 1993 
sleep/exercise conference showed a response not classical for 
sarcoid and tests were suggested to rule out the possibility 
of neuromuscular disease.  Transbronchial biopsies, conducted 
in June 1993, showed multiple non-caseating granulomas 
consistent with sarcoid.  Linear atelectasis was noted at the 
left base of the lung and bilateral apical pleural thickening 
during a September 1993 chest X-ray study.  A February 1994 
chest X-ray study showed no evidence of pleural effusion.  
There was some elevation of the left hemidiaphragm.  A March 
1994 VA medical center (VAMC) discharge summary revealed that 
the veteran was admitted with complaints of progressive 
dyspnea.  He had minimal shortness of breath (SOB) at rest 
and progressive dyspnea with minimal exertion.  A cough was 
also associated with his symptoms.  A computed tomography 
(CT) scan of the chest showed residual changes from 
sarcoidosis and no evidence of any other disease. 

In an October 1994 letter, Stephen O. Chastain, M.D., stated 
that he had treated the veteran for 14 years and that he had 
been totally disabled during that whole time from several 
listed chronic conditions with no expected improvement.  The 
list included chronic obstructive pulmonary disease (COPD) 
and restrictive pulmonary disease secondary to sarcoidosis 
and pulmonary scarring.

During his November 1994 personal hearing, the veteran 
testified that his pulmonary disability had increased 
significantly in severity and that he was unable to exert 
himself in any manner as a result.  His wife testified that 
his breathing capacity had sharply decreased in the last few 
years and that his pulmonary symptoms included a sharp pain 
in his chest, shortness of breath and light-headedness.  The 
veteran stated that existent pulmonary test results did not 
provide valid findings regarding the severity of his 
disability because he was unable to adequately perform during 
the tests.  He testified that he used inhalers frequently. 

A December 1994 VA pulmonary examination report noted that 
the veteran had a history of sarcoidosis originally diagnosed 
in 1951 with primarily pulmonary involvement manifested by 
progressive SOB.  He had a significant 30-year history of 
cigarette smoking, which he quite at age 50.  Other 
significant medical conditions included gastric reflux and 
severe dumping syndrome.  Current respiratory symptoms 
included severe SOB with frequent coughing spells 
occasionally associated with cough syncope.  He had severe 
obstruction of his expiratory flow with some hypoxia at rest.  
Chest X-ray studies revealed chronic fibrotic changes in his 
lungs that were unchanged from previous examinations.  
Examination revealed slight clubbing of the extremities.  
Upper respiratory examination and chest configuration were 
normal.  The veteran had frequent coughing spells with 
occasional expiratory wheezes and was unable to take a deep 
inspiration.  Therefore, the lung examination was not deemed 
to be completely adequate.  The diagnoses included 
sarcoidosis and asthmatic bronchitis.

December 1994 VA pulmonary function tests (PFT's) revealed 44 
percent of the predicted FEV-1 and a FEV 1/FVC of 80 percent.  
The veteran had difficulty giving a good test without 
coughing and testing was stopped because of pains in his 
sides.  The interpretation was moderate to severe obstructive 
airway disease with restriction in vital capacity.  There was 
no response to beta-adrenergic spray.

VA treatment records, dating from December 1995 to July 1998, 
show ongoing treatment for diagnosed sarcoidosis and 
neuropathic pain syndrome.  The veteran also was counseled 
regarding weight loss, but maintained a fairly consistent 
weight.  December 1995 PFT's show a FEV-1 predicted value of 
39 percent and FEV1/FVC predicted value of 93 percent.  
However, the report notes that the veteran was unable to 
perform a valid PFT due to his coughing which caused him to 
almost pass out.  The veteran was treated primarily with 
steroids and Tylenol with Codeine during this period.  In 
July 1996, a CT scan of his chest revealed scattered 
emphysema bilaterally and no evidence of sarcoidosis.  There 
was dependent atelectasis in the right lower lobe and 
multiple calcified mediastinal lymph nodes compatible with 
prior granulomatous disease.  A December 1997 CT scan of the 
chest revealed interstitial opacities in the bilateral upper 
lobes of the lungs.  A chest X-ray study conducted that same 
month, showed some blunting of the left costophrenic angle 
compatible with scarring.  The lungs were clear and there was 
no other abnormality.  

VA hospitalization in January 1998 was for treatment of an 
unrelated disability.  

In July 1998, the veteran underwent another VA pulmonary 
examination.  At that time he complained of progressive SOB 
and reported being able to climb only 1/2 flight of stairs or 
walk only 1/2 block.  His sleep was disturbed by SOB and 
coughing.  Multiple inhalers and nebulizers had been utilized 
without any benefits.  He was unable to do PFT's because of 
severe syncope associated with forced expiratory maneuver.  
The examiner noted that a December 1997 CT scan of the thorax 
showed calcified mediastinal lymph nodes with bilateral 
interstitial fibrosis in the upper lung fields, as well as 
chronic scarring of the left lung base.  Objective 
examination revealed no clubbing or cyanosis of the 
extremities.  The veteran had frequent, severe spasms of 
coughing.  Chest configuration showed two left thoracotomy 
scars, but was otherwise normal.  Lung fields revealed 
scattered expiratory wheezes with very shallow respirations.  
A chest X-ray study showed no significant interval change 
since a previous study conducted in December 1997.  The 
diagnoses included sarcoidosis, pulmonary fibrosis, and 
chronic, severe, congestive COPD.    

VA treatment records, dating from July 1998 to August 2000, 
show the veteran's ongoing complaints of SOB, coughing, and 
dyspnea on exertion.  September 1998 chest X-ray study 
findings were compatible with the veteran's known diagnosis 
of sarcoidosis.  There was no evidence of confluent 
infiltrate.  A June 1999 progress note included December 1996 
PFT results as follows:  FEV-1 of 38 percent and FEV1/FVC of 
66 percent.  The June 1999 progress note  diagnosed probable 
airways obstructive process which may or may not be related 
to endobronchial sarcoid.  A July 1999 progress note included 
assessments of endobronchial sarcoid and COPD.  A November 
1999 chest X-ray study shows mild prominence of the 
interstitial lung markings consistent with interstitial lung 
disease due to known diagnosis of sarcoid with volume loss 
bilaterally.  There was also elevation of the left 
hemidiaphragm with some left linear scarring and small 
calcified lymph nodes.  A June 2000 CT scan noted no interval 
change since December 1999.  In June 2000, the impression was 
sarcoidosis with interstitial lung disease.  The veteran was 
unable to complete PFT testing in July 2000 as a result of 
his coughing.  

During an October 2000 VA pulmonary examination, the 
veteran's history was again recounted.  He complained of 
chronic dyspnea on exertion and difficulty climbing 1/2 flight 
of stairs or walking 1 block.  Recently prescribed inhalers 
were of minimal benefit.  Examination revealed no clubbing or 
cyanosis of the extremities.  There was an extremely tender 
scar over the left thoracic chest and there was tenderness 
throughout the left chest wall.  There was evidence of 
bronchial breathing throughout the lung fields.  The veteran 
was able to take only small inspirations because of apparent 
pain and precipitation of cough.  The veteran refused to take 
PFT's because of the severity of his symptoms.  The diagnoses 
were sarcoidosis, pulmonary fibrosis, restrictive lung 
disease and left chest wall pain.  The examiner opined that 
the veteran's pleural adhesions were unrelated to his current 
symptoms.  The examiner also opined that evidence of upper 
lobe emphysema was probably related to the veteran's long 
smoking history.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's disability was previously evaluated under 
Diagnostic Code 6811, the rating code for purulent (empyema) 
pleurisy.  However, during the pendency of the veteran's 
appeal, the provisions of Diagnostic Code 6811 were rescinded 
by VA, effective October 7, 1996.  See Fed. Reg. 46, 720-731 
(1996).  His pleural adhesions are currently evaluated under 
38 C.F.R. § 4.97, Code 6845, the rating code for chronic 
pleural effusion or fibrosis.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

Prior to October 7, 1996, purulent (empyema) pleurisy was 
rated as 60 percent disabling with symptoms of severe empyema 
with extensive pleural or pleuropericardial adhesions, marked 
restriction of respiratory excursions and chest deformity, 
intractable to treatment.  Very severe empyema consisting of 
the symptoms outlined under "severe" plus persistent 
underweight, with marked weakness and fatigability on slight 
exertion was rated as 80 percent disabling.  A 100 percent 
evaluation was assigned following intrapleural or 
extrapleural pneumolysis.  38 C.F.R. § 4.97, Diagnostic Code 
6811.

Under the rating code currently in effect, the veteran's 
disability is evaluated under the general rating formula for 
restrictive lung disease.  Under this formula, if the FEV-1 
is 40 to 55 percent of predicted, or if the FEV- 1/FVC is 40 
to 55 percent of predicted, or the DLCO (SB) is 40 to 55 
percent of predicted, or there is maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit), a 60 
percent evaluation is warranted.  If the FEV-1 is less than 
40 percent of predicted value, or the FEV-1/FVC is less than 
40 percent, or the DLCO (SB) is less than 40 percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or there is right ventricular hypertrophy, or there is 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or there is an episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy, then a 100 percent evaluation is warranted.  
The primary disorder may also be rated.  Note (1) states that 
a 100 percent rating shall be assigned for pleurisy with 
empyema, with or without pleurocutaneous fistula, until 
resolved.  38 C.F.R. § 4.97, Code 6843.

The VA pulmonary function test results indicate that the 
veteran suffers from a high level of respiratory impairment; 
however, in October 2000, a VA physician opined that the 
evidence was against a relationship between the veteran's 
current respiratory symptoms and his pleural adhesions.  The 
VA examiner indicated that he had previously examined the 
veteran and referred to the veteran's treatment records.  The 
Board finds this examiner's opinion more probative than the 
October 1994 letter from Dr. Chastain, which offers no 
rationale for his opinion and does not indicate whether or 
not the veteran's treatment records were reviewed in reaching 
his opinion.

In applying the criteria in effect prior to October 1996, the 
record is negative for medical evidence of severe empyema 
with extensive pleural or pleuropericardial adhesions, chest 
deformity or persistent underweight so as to warrant a higher 
evaluation.  Likewise, since the examiner opined that 
respiratory impairment of a nonservice- connected nature was 
the source of the poor results of the pulmonary function 
tests, a higher rating is not merited under the newer 
criteria.  Neither version of the regulation is more 
favorable to the veteran.  Therefore, an increased rating is 
not warranted under either the old or the new criteria.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 60 
percent for the veteran's pulmonary adhesions, incurred as 
secondary to his service-connected gastrointestinal 
disability.

Because the veteran's present respiratory problems appear to 
be unrelated to his service-connected pleural adhesions, we 
have determined that the service-connected disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1993).


ORDER

An increased evaluation for pleural adhesions is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

